Case 2:20-bk-21022-BR   Doc 67 Filed 01/13/21 Entered 01/13/21 10:01:28   Desc
                        Main Document     Page 1 of 10
Case 2:20-bk-21022-BR   Doc 67 Filed 01/13/21 Entered 01/13/21 10:01:28   Desc
                        Main Document     Page 2 of 10
Case 2:20-bk-21022-BR   Doc 67 Filed 01/13/21 Entered 01/13/21 10:01:28   Desc
                        Main Document     Page 3 of 10
Case 2:20-bk-21022-BR   Doc 67 Filed 01/13/21 Entered 01/13/21 10:01:28   Desc
                        Main Document     Page 4 of 10
Case 2:20-bk-21022-BR   Doc 67 Filed 01/13/21 Entered 01/13/21 10:01:28   Desc
                        Main Document     Page 5 of 10
Case 2:20-bk-21022-BR   Doc 67 Filed 01/13/21 Entered 01/13/21 10:01:28   Desc
                        Main Document     Page 6 of 10
Case 2:20-bk-21022-BR   Doc 67 Filed 01/13/21 Entered 01/13/21 10:01:28   Desc
                        Main Document     Page 7 of 10
Case 2:20-bk-21022-BR   Doc 67 Filed 01/13/21 Entered 01/13/21 10:01:28   Desc
                        Main Document     Page 8 of 10
Case 2:20-bk-21022-BR   Doc 67 Filed 01/13/21 Entered 01/13/21 10:01:28   Desc
                        Main Document     Page 9 of 10
Case 2:20-bk-21022-BR   Doc 67 Filed 01/13/21 Entered 01/13/21 10:01:28   Desc
                        Main Document    Page 10 of 10
